Atkinson, J.
1. The charge of the court, when considered in its entirety, embraced the general principles of law applicable to the facts of the case; and the extracts upon which error was assigned were not erroneous for any reason set forth in the assignments of error. If any amplification of the general principles which the charge contained had been desired, they should have been made the subject of appropriate and timely written requests.
2. The evidence authorized the verdict, and no sufficient reason appears for reversing the judgment.

Judgment affirmed.


All Justices concur, except Holden, J., who did not preside.